UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  February 2, 2012

                                    No. 10-4092

                              United States of America

                                         v.

                            Neal D. Saferstein, Appellant

                           (E.D. Pa. No. 07-cr-00557-001)

Present: FISHER, GREENAWAY, Jr., Circuit Judges and Jones, District Judge

      1. Motion by Appellant to publish opinion dated 1/26/12

      2. Response by Appellee in opposition.


                                                     Respectfully,
                                                     Clerk/tyw

_________________________________ORDER________________________________
The foregoing motion is granted.


                                                     By the Court,

                                                     /s/Joseph A. Greenaway, Jr.
                                                     Circuit Judge

Dated: February 24, 2012
TYW/smw/cc:        Peter Goldberger, Esq.
                   Stephen R. LaCheen, Esq.
                   Jason Bologna, Esq.
                   Jennifer A. Williams, Esq.



                                                  A True Copy :



                                                         Marcia M . Waldron, Clerk